Hall, Justice.
[On May 2,1881, Cruse obtained a judgment in attachment against one Bonnie Meyer for $71.09, principal. Pending the suit, garnishment issued and was served on the Southern Express Company, which answered, on May 2,1881, that it had no property of Bonnie Meyer in its possession, except that it had a trunk and package, which .it had received with instructions to deliver to Bonnie Meyer, alleged by garnishee to be identical with one Mrs. J. H. Thorne, on payment to garnishee of $82.90, amount of a judgment alleged by garnishee to have been obtained on June 13,1880, in the court of common pleas of Washington county, Pennsylvania, by Richard E. Frazier & Son *185vs. Mrs. J. H. Thorne, J. H. Thorne and Mary Mortimer; that said trunk and package are not the property of said Bonnie Meyer, and cannot be, until she pays said judgment and $13.95 express charges, which she has refused to do.
On July 5,1882, plaintiff’s counsel and the superintendent of the company appeared in the justice’s court, which, having before it plaintiff’s judgment of May 2, 1881, against Bonnie Meyer for $71.90, the answer of garnishee and the testimony of said superintendent that defendant had in its possession a trunk and package marked “Bonnie Meyer,” and made no claim thereto except for express charges thereon, rendered judgment in favor of plaintiff against the garnishee for said property as the property of Bonnie Meyer,—defendant to receive its said charges. The garnishee was not represented by counsel in the justice’s court.
Defendant carried the case to the superior court by certiorari. Counsel for plaintiff moved to dismiss the certiorari, on the ground that the question was one of fact. The motion was overruled, and plaintiff excepted.]